The judgment of the Supreme Court was entered February 2d 1880,
Per Curiam.
The deposit or investment by Mr. Norris as executor of Hanbest in the bank of Jay Cooke & Co., was nothing but a simple continuation of the deposit and investment made by the testator and on the same terms. That he opened an account as executor, and transferred the amount to his new account, did not alter the state of the case. Had this been an original deposit *484by the executor of money in his hands, it would have presented an entirely different question. According to the well-established rules on this subject, there was no supine negligence in the executor which ought tó make him responsible for the loss of this money.
Decree affirmed, and appeal dismissed at the costs of the ' appellant.